EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin J. Cosenza (Reg. No. 48,892) on January 20, 2022.  And, authorization was given by Martin J. Cosenza to charge Deposit Account No. 60-2213 for an additional independent claim fee.
The application has been amended as follows: 
In the claims: 
Claim 1 has been amended to the following final form:
1. 	A buckle assembly comprising:
a first buckle component comprising a locked portion;
a second buckle component comprising a locking portion configured to cooperate with the locked portion, the locking portion engaging with the locked portion along a lateral direction of the buckle assembly when the second buckle component is mated with the first buckle component along a mating direction; 
an operating component partially embedded in the second buckle component and partially exposed out of the second buckle component, the operating component being configured to cooperate with the locking portion and slidable relative to the locking portion, the operating component driving the locking portion to move away from the locked portion for disengaging the locking portion from the locked portion during a sliding movement of the operating component relative to the locking portion; and
a first magnetic structure and a second magnetic structure, the first magnetic structure being disposed on the first buckle component, the second magnetic structure being disposed on the second buckle component, and the first magnetic structure magnetically attracting or repelling the second magnetic structure during a mating process of the first buckle component and the second buckle component.

In claim 14, line 3, “a mating process” has been changed to - - the mating process - -.
Claim 25 has been canceled.
In claim 26, line 1, “claim 25” has been changed to - - claim 1 - -.
Claim 45 has been amended to the following final form:
45.  	A buckle assembly comprising:
a first buckle component comprising a locked portion;
a second buckle component comprising a locking portion configured to cooperate with the locked portion, the locking portion engaging with the locked portion along a lateral direction of the buckle assembly when the second buckle component is mated with the first buckle component along a mating direction; and
an operating component partially embedded in the second buckle component and partially exposed out of the second buckle component, the operating component being configured to cooperate with the locking portion and slidable relative to the locking portion, the operating component driving the locking portion to move away from the locked portion for disengaging the locking portion from the locked portion during a sliding movement of the operating component relative to the locking portion; 
	wherein the buckle assembly is configured so that the operating component slides against the locking portion when the operating component is moved relative to a remainder of the second buckle component.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of the amendments to the claims submitted in the reply filed on December 29, 2021, and the Examiner’s Amendments set forth herein, claims 1, 3-5, 7-24, 26, 27, 31, 37-42, and 45-49 are in condition for allowance where the prior art of record fails to suggest of make obvious, the claimed buckle assembly, viewed as a whole, requiring the operating component being configured to cooperate with the locking portion and slidable relative to the locking portion, the operating component driving the locking portion to move away from the locked portion for disengaging the locking portion from the locked portion during a sliding movement of the operating component relative to the locking portion; and a first magnetic structure and a second magnetic structure, the first magnetic structure being disposed on the first buckle 
Claims 29, 30, 33-36, 43 and 44 are allowed for the reason indicated on page 5 of the prior Office action mailed June 29, 2021, where 29 and 33 have been amended as rewritten in independent form in the claim listing filed on Dec. 29, 2021. 
In view of the amendments indicated herein, and applicant’s remarks on pages 15-17 
of the reply filed on Dec. 29, 2021, the rejections under 35 USC §102 as being anticipated by Fiedler (‘935) to claims 1, 2 and 25-28 indicated in the prior Office action have been withdrawn. 
In view of the amendments indicated herein, the rejections under 35 USC §102 as being anticipated by Kaneko (‘631) to claims 1-4, 9, 14, 16, 31 and 32 indicated in the prior Office action have been withdrawn.
	To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Robert Sandy/            Primary Examiner, Art Unit 3677